Citation Nr: 1703760	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  14-40 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for fainting spells/seizures, to include as due to a tropical disease.

2.  Entitlement to service connection for vertigo, to include as due to a tropical disease and/or as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from April 1946 to April 1947. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  A notice of disagreement was received in July 2012, a statement of the case was issued in October 2014, and a VA Form 9 was received in November 2014.

The issue of entitlement to an acquired psychiatric disorder has been raised by the record in a February 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to service connection for vertigo is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's fainting spells/seizures had an onset during service.


CONCLUSION OF LAW

Service connection for fainting spells/seizures is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Service Connection

The Veteran seeks entitlement to service connection for fainting spells and/or seizures.  He asserts his symptoms began during service and he believes he may have contracted a tropical disease from mosquitos, while serving in the Philippines.  

Applicable Laws

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

Importantly, other than a April 1947 Separation Examination, the Veteran's service treatment records are no longer available as a result of a fire at the National Personnel Records Center (NPRC) in 1973.  The Board recognizes that in such cases where service records are missing, there is a heightened obligation to assist the Veteran in the development of his case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases in which records are presumed to have been, or in actuality were, lost or destroyed while the file was in the possession of the government.

Facts

The Veteran asserts that he began experiencing fainting spells/seizures during service.  He reports that at the time, his symptoms were believed to be a tropical disease that he contracted while serving in the Philippines, possibly a mosquito-borne disease.  See September 2010 statement.  The Veteran's wife submitted a statement in February 2015 indicating that during service, the Veteran was only sent to the dispensary when he fell ill, and not to a hospital.  See February 2015 statement.

The Veteran and his wife indicated that after service, he sought treatment from multiple physicians, but they were unable to diagnose the exact cause of his symptoms.

Post-service records indicate the Veteran was admitted to the hospital in February 1977, complaining of a history of fainting spells for approximately 26 years.  The Veteran reported having about 8-10 fainting spells over the years, and his wife stated that while he is unconscious, the Veteran suffers from tremors in all limbs.  After evaluation, it was noted that the Veteran's symptoms did not appear to be seizures, but were characteristic of vasovagal or hypovolemic syncope; however, a true seizure could follow the syncope, secondary to decreased cerebral blood flow during his loss of consciousness.  His discharge information stated that he most likely had syncope related to postural changes.

An October 2003 private treatment record indicates the Veteran had a stable seizure disorder and was on proper medication for it.  A January 2007 private treatment note reported that the Veteran appeared to have a stable seizure disorder for many years.

In August 2010, the Veteran's private physician submitted a statement.  The physician reported that the Veteran has been a patient for more than 20 years.  It was noted that the Veteran had episodes of syncope, as well as possible seizures, since he was in the military.  The physician noted that during service in the Philippines, the Veteran had an episode of loss of consciousness, and at the time, only had a limited evaluation.  The physician stated that after the Veteran returned home, he was evaluated extensively and has continued to have spells.

Analysis

Initially, the Board notes that the Veteran has a current diagnosis of fainting spells/seizure disorder. 

Service records are not available.  However, the Veteran has asserted on multiple occasions throughout the course of the appeal that his symptoms began during service.  The Veteran is competent to report and identify when he faints, as it is a symptom capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

The Board finds his statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, the Veteran has consistently reported that he experienced fainting symptoms during and post service.  Additionally, treatment records indicate that the Veteran has a very long history of fainting spells.  Furthermore, the Veteran's private physician indicated that the Veteran reported his symptoms began during service.  The Board notes that statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (VA may consider factors including interest, bias, and inconsistent statements in determining the credibility of a witness).  

The Board finds no adequate basis to reject the evidence of record that is favorable to the Veteran, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Resolving all doubt in the Veteran's favor, based on the available post-service medical and lay evidence, the Board finds that the evidence indicates the Veteran's current fainting spells/seizures had an onset during service.  As such, the Veteran's service-connection claim is granted.


ORDER

Entitlement to service connection for fainting spells/seizures is granted.


REMAND

The Veteran seeks entitlement to service connection for vertigo.

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

VA has a duty to assist the claimant in obtaining the evidence needed to substantiate a claim.  38 U.S.C.A. § 5107 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Here, the Veteran indicated that he has received treatment at "St. Lukes, which has merged with Berkshire Medical Center."  See September 2010 VA Form 21-4138, page 2 of 3.  To date, an attempt has not been made to obtain these records.  On remand, these records should be obtained.  

Additionally, the Veteran should be afforded a VA examination and a medical opinion should be obtained, to include whether the Veteran has vertigo that is proximately due to or aggravated by any of his service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1.  Obtain any outstanding or updated treatment records, to include records from "St. Lukes, which has merged with Berkshire Medical Center."  See September 2010 VA Form 21-4138.  

Contact the Veteran to obtain any necessary authorizations for such records.  If the Veteran responds, all reasonable attempts should be made to obtain such records.  If any records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5104A (b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination for vertigo.  All testing deemed necessary by the examiner should be performed and the results reported in detail.

The claims folder must be made available to the examiner for review.  The examiner is asked to review all pertinent records associated with the claims file, and to offer comments and an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that: 

a) the Veteran's vertigo had an onset during service or is causally or etiologically due to service, to include as due to a tropical disease; and,

b) the Veteran's vertigo is proximately due to or aggravated (beyond a natural progression) by his service-connected bilateral hearing loss, tinnitus, and/or fainting spells/seizure disorder.

The examiner must consider the lay statements regarding onset, in-service symptoms, and continuity of symptomatology since service.  

Please explain in detail the underlying reasoning for your opinion.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.

3.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claim. 

4.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

5.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


